DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 17, 2021.  Claims 1, 5, 14, 15, 19, and 20 were amended.  Claims 1-20 are pending.
The rejection of claims 5-19 under 35 U.S.C. 102(a)(1) as being anticipated by KR 2010123172A set forth June 18, 2021 is withdrawn due to the amendment received September 17, 2021.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010123172A.
KR ‘172 discloses arylamino compounds for organic electronic elements (see title).  The general arylamino formula 1 is the following (see bottom of page 3 of translation):

    PNG
    media_image1.png
    158
    366
    media_image1.png
    Greyscale
.
An example compound of the general formula 1 includes the following compound 30 (see page 5 of foreign patent document):

    PNG
    media_image2.png
    278
    327
    media_image2.png
    Greyscale
.
While example compound 30 containing a dibenzothiophene ring group corresponding to X as S in formula 1 is not within the definition of instant formula 1-1, KR ‘172 also teaches X of formula 1 may be selected as O resulting in a dibenzofuran group instead of a dibenzothiophene  While not shown in an example embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed KR ‘172 compounds as disclosed, which also meet the requirements of claimed compounds, because KR ‘172 teaches groups the same for the diamine formula 1 as groups set forth within the amine compounds of the instant claims.  One would expect to achieve functional compounds for a light emitting device according to the disclosure of KR ‘172 with a predictable result and a reasonable expectation of success.

	Regarding obvious further compounds of formula 1 of KR ‘172 that are not expressly shown as example compounds per instant formula 1-1 to 1-8 compounds of instant claims 1 to 19, the KR ‘172 formula 1 (see translation page 4) is defined to include R1 and R2 may bond to form a ring and Ar1 to Ar3 are independently selected as aryl or heteroaryl (see translation pages 4-8).  Heteroatom X is defined as including S or O (see (3) on page 5 of translation copy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed KR ‘172 compounds as disclosed, which also meet the requirements of claimed compounds, because KR ‘172 teaches groups the same for the diamine formula 1 as groups set forth within the amine compounds of the instant claims.  One would expect to achieve functional compounds for a light emitting device according to the disclosure of KR ‘172 with a predictable result and a reasonable expectation of success.


    PNG
    media_image1.png
    158
    366
    media_image1.png
    Greyscale
.
While a compound of claim 20 does not appear to be exemplified in KR ‘172, a KR ‘172 Ar1 to Ar3 group may be selected as C6 to C50 arylene group (see page 5 of translation).  An aryl group is defined to include biphenyl (see bottom half of page 5 of the translation).  The ring containing “X” may be dibenzofuran (see page 9 of translation copy, groups present in compound 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound according to general formula 1 as defined and to have arrived at a compound the same as at least instant compounds 37-44 and 53-68, because KR ‘172 defines a formula 1 to include groups the same as at least instant compounds 37-44 and 53-68.  One would expect to achieve KR ‘172 compounds for an OLED within the disclosure of KR ‘172 with a predictable result and a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2010123172A in view of Lee et al. (US 10,069,085 B2).
KR 2010123172A is relied upon as set forth above.
KR ‘172 teaches compounds according to formula 1 for a hole transport layer of a light emitting device (see above rejection), but is silent with respect to teaching further adding a p-.

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive. 
Regarding obviousness over KR ‘172, applicant argues on page 30 of the remarks received September 17, 2021 “in amended claims 1 and 5, in Formulae 1-1 and 1-2, X11 is a dibenzofuran-based substituent.  Applicant submits that KR ‘172 does not disclose, teach, or suggest a compound having a dibenzofuran-based substituent that is akin to X11 and has the remaining features of Formulae 1-1 and 1-2”.  In response, the office submits KR ‘172 defines formula 1 as including O as a meaning for variable “X”.  Additionally, dibenzofuran is clearly shown as a corresponding X-containing ring group of formula 1 compounds in at least KR ‘172 compounds 14, 16, and 38 (see pages 4-5 of KR ‘172 foreign patent document).   While a dibenzofuran group is not shown in an example compound comprising the other required features of an instant compound, the general formula 1 is defined to include all required groups to form a compound the same as the instant claims as In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786